Citation Nr: 0401366	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizoaffective disorder.     

2.  Entitlement to service connection for post-traumatic 
stress disorder.   


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from August 1953 to 
August 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2002 rating action by 
the Department of Veterans Affairs (VA) Regional Office 
located in Fargo, North Dakota (RO).         

In the appellant's substantive appeal (VA Form 9), dated in 
March 2003, the appellant indicated that he did not want a 
Travel Board hearing.  However, it appears that prior to the 
appellant's submission of his substantive appeal, the 
appellant requested a hearing at the RO before a local 
hearing officer.  In this regard, the RO had scheduled the 
appellant for a hearing in January 2003.  However, on the day 
of the appellant's scheduled hearing, he accepted an informal 
conference in lieu of a hearing before a local hearing 
officer at the RO.  In light of the above, no further 
development with regard to a hearing is necessary.


FINDINGS OF FACT

1.  By an unappealed June 1984 rating action, the RO denied 
the appellant's application to reopen a claim of entitlement 
to service connection for a psychiatric disorder, to include 
schizophrenia.  

2.  On August 14, 2001, the appellant filed a claim to reopen 
the issue of entitlement to service connection for 
schizoaffective disorder.  

3.  Evidence received since the June 1984 rating action when 
considered alone or together with all of the evidence, both 
old and new, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.   

4.  There is no competent medical evidence showing a current 
diagnosis of post-traumatic stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  A June 1984 denial of the appellant's application to 
reopen a claim of service connection for schizoaffective 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2003).  

2.  The evidence received since the June 1984 rating decision 
is not new and material; the claim for this benefit is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).   

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  In 
addition, certain chronic diseases, including schizophrenia, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).   

By a June 1984 rating action, the RO denied a claim to reopen 
the of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.  The appellant was 
provided notice of the decision and of his appellate rights 
but did not file a notice of disagreement.  Therefore, the 
June 1984 rating decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2003).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.146 
(2003); see also 66 Fed. Reg. 45620 (2001).  The appellant's 
claim to reopen was filed on August 14, 2001. 

The appellant's original claim of service connection for a 
psychosis, diagnosed as schizophrenic reaction, was denied by 
the RO in a May 1958 rating action on the basis that the 
evidence of record did not demonstrate that a psychosis was 
incurred in or aggravated by the appellant's military 
service.  The RO also determined that the evidence of record 
did not demonstrate that a psychosis became manifested to a 
compensable degree during the first year following discharge 
from service to establish service connection on a presumptive 
basis.  Thereafter, in a Board decision dated in August 1961, 
the Board concluded that service connection for schizophrenic 
reaction was not warranted.  A rating action dated in 
November 1971, denied the appellant's claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder.  The most recent final denial was in a June 1984 
unappealed rating decision.  

The evidence of record prior to the June 1984 rating action 
included the appellant's service medical records, private 
medical statements, numerous VA hospital and interim 
summaries, VA psychiatric examination reports, and lay 
statements.  

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
schizoaffective disorder.  The appellant's separation 
examination, dated in August 1955, shows that at that time, 
the appellant was clinically evaluated as normal for 
psychiatric purposes.   

A private medical statement from M.L., M.D., dated in April 
1958, shows that at that time, Dr. L. diagnosed the appellant 
with schizophrenia, with paranoid tendencies.  

A private medical statement from R.S., M.D., dated in April 
1958, reflects that at that time, Dr. S. indicated that the 
appellant was voluntarily hospitalized at the State Hospital 
in Jamestown, North Dakota, in February 1958.  According to 
Dr. S., at the time of the appellant's admission, the 
appellant's mother stated that the appellant's illness was 
first noticed after his discharge from the service in 1955.  
The appellant's mother reported that after the appellant's 
return home, he was more withdrawn and paranoid, and he could 
not keep a job because he felt that the people he was working 
with were against him and laughing at him.  Dr. S. noted that 
while the appellant was hospitalized, he was presented before 
the diagnostic staff conference and a diagnosis of 
schizophrenic reaction, chronic, undifferentiated type, was 
agreed upon.  According to Dr. S., the appellant was given a 
course of electro-shock treatments, but relapsed and was 
given another course.  Dr. S. revealed that the appellant was 
much improved and had been going to his home for weekends for 
a couple of weeks.  

In May 1958, the RO received statements from J.J.O. and M.B. 
in support of the appellant's contention that his 
schizophrenia was related to his period of military service.  
In a statement, Mr. O. indicated that he had known the 
appellant since 1935, and that before the appellant had 
joined the military, he was happy and carefree, and had a 
good sense of humor.  Mr. O. noted that upon the appellant's 
return to the United States following a tour of duty in 
Korea, he seemed different and nervous.  In a statement, Mr. 
B. indicated that in August 1955, soon after the appellant's 
discharge from the military, the appellant started working 
with him at the Provident Life Insurance Company.  Mr. B. 
stated that he had noticed that the appellant was very 
nervous.      

A VA psychological evaluation report shows that in January 
1959, the appellant was given a "battery of psychological 
tests."  According to the report, following the 
psychological testing, the appellant was diagnosed with 
schizophrenic reaction, paranoid type.   

A VA hospital admission summary shows that in January 1959, 
upon admission, the appellant was diagnosed with 
schizophrenic reaction, paranoid type, in partial remission, 
moderately severe, manifested by inappropriate smiling, lack 
of insight, projective mechanisms, history of ideas of 
reference, fears of persecution, and other disturbed 
psychotic behavior.  While the appellant was hospitalized, 
his mother was interviewed and she stated that when the 
appellant was stationed in Korea, he wrote a letter to his 
family which caused them to worry.  According to the 
appellant's mother, the contents were so foreign and 
uncharacteristic of his usual manner.  The appellant's mother 
noted that after his return from service, family members 
noted that the appellant was bothered by little things which 
normally would have been considered unimportant.  

A VA hospital interim summary shows that in August 1959, the 
appellant was discharged from the hospital for trial visit 
status.  Upon his discharge, he was diagnosed with 
schizophrenic reaction.  An addendum to the August 1959 
interim summary reflects that the appellant was once again 
hospitalized in December 1959 after failing to adjust "on 
trial visit" with his mother.  A subsequent VA hospital 
interim summary shows that the appellant was again discharged 
in June 1960 on a trial visit.  

In June 1960, the RO received a statement from R.P. that 
stated he had grown up with the appellant and had attended 
college with him.  Mr. P. stated that he and the appellant 
worked together at the Provident Life Insurance Company after 
the appellant's discharge.  According to Mr. P., the 
appellant seemed strange and it was difficult to engage in 
conversation with him because there was "no sequence in his 
conversation."  

A VA hospital admissions summary shows that the appellant was 
re-admitted in November 1960, with a diagnosis of 
schizophrenic reaction.  In October 1961, the appellant was 
placed on trial visit status and returned to live with his 
mother.  Upon his discharge, he was diagnosed with 
schizophrenic reaction.  

A private medical statement from C.G.B., M.D., dated in 
November 1961, shows that at that time, Dr. B. reported that 
he was treating the appellant for his schizophrenic reaction.  

A VA hospital final summary dated in May 1962, shows that at 
that time, it was determined that the appellant had received 
maximum hospital benefits, and was discharged from trial 
visit status, effective April 1962.  The appellant's 
diagnosis was schizophrenic reaction, chronic, 
undifferentiated type, in partial remission.   

In July 1962 and September 1969 VA psychiatric examinations, 
the diagnoses were schizophrenic reaction.  A VA hospital 
summary shows that the appellant was hospitalized from 
January to March 1966 for his schizophrenic reaction.   

A private medical statement from R.S., M.D., dated in October 
1970, indicates that the appellant had been hospitalized in 
October 1968 with a diagnosis of schizophrenic reaction.  Dr. 
S. reported that the appellant was subsequently released, but 
continued to have residual evidence of his schizophrenic 
illness.  

In October 1971, the appellant underwent a VA psychiatric 
examination.  Following the mental status evaluation, the 
appellant was diagnosed with schizophrenic reaction, chronic, 
undifferentiated type, in good remission with the help of 
medication three to four times daily. 

Private medical records from S.J.T., M.D., show that in April 
1984, the appellant received treatment for his diagnosed 
schizophrenic reaction.  

Evidence received by the RO subsequent to the June 1984 
rating action consists of a duplicative copy of a service 
medical treatment record, dated in September 1953; private 
hospital records dated from February to October 1958; 
duplicative copies of the lay statements from Mr. B. and Mr. 
O., both dated in April 1958, and from Mr. P., dated in June 
1960; a private medical statement from L.S.R., M.D., dated in 
December 1965; private medical records dated from January 
1998 to March 2001; VA outpatient treatment records dated 
from October 1999 to August 2002; a lay statement from 
R.J.T., dated in August 2001; and private outpatient and 
inpatient treatment records dated from February to April 
2002.  

In November 2000, the RO received private medical records 
dated from January 1998 to October 2000.  The records show 
intermittent treatment for the appellant's diagnosed 
schizoaffective disorder.    

In September 2001, the RO received additional private 
hospital records dated from February to October 1958.  The 
records show that the appellant was hospitalized from 
February 1958 to May 1958 for his diagnosed schizophrenic 
reaction.  

In August 2001, the RO received a statement from Mr. T. that 
indicated that he had known the appellant since high school 
and that he had eventually married the appellant's sister, 
who was now deceased.  Mr. T. stated that prior to the 
appellant's period of service, he was a gentle, 
conscientious, capable, and helpful person.  However, Mr. T. 
indicated that as was previously noted in the statements from 
the appellant's friends, Mr. O., Mr. B., and Mr. P., that 
after the appellant's discharge, his personality changed from 
a rational and reasonable young man to his "current nervous 
and schizophrenic condition."  Mr. T. stated that there was 
no doubt in his mind that the appellant's condition was a 
direct result of his military service, specifically his 
military service in Korea.        

In October 2001, the RO received duplicative copies of the 
lay statements from Mr. B. and Mr. O., both dated in April 
1958, and from Mr. P., dated in June 1960.  As previously 
stated, the lay statements were submitted in support of the 
appellant's contention that his schizophrenia was related to 
his period of military service.  In addition, the RO also 
received a copy of a private medical statement from L.S.R., 
M.D., dated in December 1965.  In the statement, Dr. R. 
indicated that he had initially treated the appellant in 
October 1964 for eye complaints.  Dr. R. noted that according 
to the appellant, he had served in the army from 1953 to 1955 
and was discharged "for nervous trouble."  The appellant 
also reported that he had been hospitalized at VA on numerous 
occasions.  Dr. R. stated that in regard to a psychiatric 
diagnosis, it was most likely schizophrenic reaction.      

In October 2001, the RO received private medial records dated 
from January 1990 to March 2001, which show intermittent 
treatment for the appellant's diagnosed schizoaffective 
disorder.  In June 2002, the RO received private outpatient 
and inpatient treatment records dated from February to April 
2002.  The records show that in April 2002, the appellant was 
hospitalized for four days after a recent episode of 
confusion and a history of possible seizure.  Upon his 
discharge, he was diagnosed with schizophrenia and a chronic 
anxiety reaction, with paranoid features.

In August 2002, the RO received VA outpatient treatment 
records dated from October 1999 to August 2002.  The records 
show intermittent treatment for the appellant's 
schizoaffective disorder.  

In October 2002, the RO received a duplicate copy of a 
service medical treatment record, dated in September 1953.  
The record shows that at that time, the appellant was treated 
after complaining of a headache.  According to the record, he 
was given phenobarbital.  

In the instant case, the appellant contends that his 
currently diagnosed schizoaffective disorder originated 
during his period of active military service.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, as a layman, the 
appellant is not qualified to offer a medical opinion 
regarding the etiology of his condition, and his assertions 
cannot serve as a basis to reopen the claim for service 
connection for schizoaffective disorder.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  In any event, the appellant's 
contention that his schizoaffective disorder originated 
during his period of active military service is cumulative of 
his previous contention at the time of his prior claim, and 
therefore, is not new and material.      

The Board observes that in regard to the evidence submitted 
subsequent to the June 1984 rating decision, the duplicate 
copy of a service medical treatment record, dated in 
September 1953, and the duplicative copies of the lay 
statements from Mr. B. and O., both dated in April 1958, and 
from Mr. P. dated in June 1960, are not "new" in that they 
were of record at the time of the RO's denial in June 1984.  

In regard to the September 1953 service medical treatment 
record showing that the appellant was given phenobarbital 
after complaining of a headache, the Board notes that in the 
appellant's substantive appeal (VA Form 9), dated in March 
1961, the appellant had indicated that phenobarbital was a 
tranquilizer, and it was his contention that it was 
prescribed at that time due to a mental disturbance or 
nervous condition.  

In addition, while the private medical records dated from 
February to October 1958; the copy of a private medical 
statement from Dr. R., dated in December 1965; the private 
medical records dated from January 1998 to March 2001; the VA 
outpatient treatment records dated from October 1999 to 
August 2002; the lay statement from Mr. T., dated in August 
2001; and the private outpatient treatment records dated from 
February to April 2002, are "new" in that they were not of 
record at the time of the RO's denial in June 1984, they are 
cumulative in that the records merely confirm what was 
already known in June 1984, and the records do not tend to 
prove the appellant's claim in a manner not previously shown.  
See 38 C.F.R. § 3.156(a) (2001).  The records do not address 
the specific matter under consideration, which is whether the 
appellant's currently diagnosed schizoaffective disorder was 
incurred in, or aggravated by, service.  Id.  The records 
also do not demonstrate that a psychosis became manifested to 
a compensable degree during the first year following 
discharge from service to establish service connection on a 
presumptive basis.  

The Board also notes that although Dr. R. reported in 
December 1965 that according to the appellant, he was 
discharged "for nervous trouble," to the extent such 
notation is offered to establish that the appellant's 
schizoaffective disorder is related to his period of active 
military service, the Board observes that as previously 
noted, as a layman, the appellant is not qualified to offer a 
medical opinion regarding the etiology of his condition, and 
his assertions cannot serve as a basis to reopen the claim 
for service connection for schizoaffective disorder.  See 
Moray, 5 Vet. App. at 211, 214.  Similarly, the Board 
recognizes that in the August 2001 statement from Mr. T., the 
appellant's brother-in-law, Mr. T. opined that there was no 
doubt in his mind that the appellant's condition was a direct 
result of his military service, specifically his military 
service in Korea.  To the extent such statement is offered to 
establish that the appellant's currently diagnosed 
schizoaffective disorder is related to service, as a layman 
without medical expertise, Mr. T. is not qualified to offer 
evidence that requires medical knowledge such as a diagnosis 
or opinion as to the cause of a disability.  Espiritu, 2 Vet. 
App. at 492, 494; Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Therefore, since Mr. T. is not qualified to offer a 
medical opinion regarding the etiology of the appellant's 
condition, his assertions cannot serve as a basis to reopen 
the appellant's claim for service connection for 
schizoaffective disorder.  See Moray, 5 Vet. App. at 211, 
214.  

In short, the evidence received after the prior final denial 
does not tend to prove the appellant's claim in a manner 
different from what was known in June 1984.  Therefore, in 
light of the above, the Board finds that the additional 
evidence received is not so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim.  38 C.F.R. § 3.156 (2001).  As new and material 
evidence has not been presented; the claim to reopen is 
denied.    

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA, among other things, 
modified VA's duties to notify and to assist claimants.  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled, as evidenced by the March 2002 
letter from the RO to the appellant.  The appellant was 
informed of the criteria pertaining to his attempt to reopen 
his claim for service connection for schizoaffective 
disorder, and the need to submit new and material evidence to 
support his claim.  38 U.S.C.A. § 5103(a).  The Board also 
notes that the appellant has been afforded the opportunity to 
present evidence and argument in support of the claim.  This 
document informed the appellant what would be required of 
him, and what evidentiary development VA undertook on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Finally, with respect to applicability of the VCAA, the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The VCAA recognizes this 
and because the Board may not address the underlying claim 
until new and material evidence has been received, further 
action is not necessary.  38 U.S.C.A. § 5103A(f).

B.  PTSD

As noted above, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  After 
review of the record, the Board concludes that VA's duties of 
notification and duty to assist under the VCAA have been 
fulfilled.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in a 
letter from the RO to the appellant, dated in March 2002, 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board further 
observes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c) (2003).  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this regard, the appellant has not been provided a 
VA examination in order to determine whether he has PTSD.  
Nevertheless, none was required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period; and indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing a diagnosis of PTSD.  
It is only by way of unsupported allegation that the 
appellant contends that he has PTSD.  The Board further notes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  

As reviewed above, the appellant has been provided notice 
regarding the type of evidence needed to establish service 
connection for PTSD and has been provided assistance in 
obtaining the evidence.  In summary, the Board finds that no 
additional notice or duty to assist is required under the 
provisions of 38 C.F.R. § 3.159.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection for PTSD is warranted when there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2003).

In the instant case, the appellant contends that he has PTSD 
due to his combat experiences during service in Korea.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu, 2 Vet. App. at 492.  The evidence does 
not show that the appellant possesses medical expertise, nor 
is it contended otherwise.  Therefore, his opinion that he 
currently has PTSD which is related to his period of active 
service, is not competent evidence.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for PTSD.  In this 
regard, the Board notes that the appellant's DD 214, Report 
of Separation From the Armed Forces of the United States, 
shows that he served in the United States Army from August 
1953 to August 1955.  He received the National Defense 
Service Medal, the United Nations Service Medal, and the 
Korean Service Medal. The appellant's service medical records 
are negative for any complaints or findings of any 
psychiatric disability, to include PTSD.  The appellant's 
separation examination, dated in August 1955, shows that at 
that time, the appellant was clinically evaluated as normal 
for psychiatric purposes.  Moreover, private medical records 
dated from January 1998 to March 2001; VA outpatient 
treatment records dated from October 1999 to August 2002; and 
private outpatient and inpatient treatment records dated from 
February to April 2002, show intermittent treatment for the 
appellant's diagnosed schizoaffective disorder.  These 
records are negative for a diagnosis of PTSD.        

In the instant case, there is no competent medical evidence 
showing a current medical diagnosis of PTSD.  In light of 
this fact, service connection must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having not been submitted, the 
claim to reopen the issue of service connection for 
schizoaffective disorder is denied.  

Service connection for PTSD is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



